DETAILED ACTION
This action is responsive to communications filed 11 March 2021.
Claims 3, 6, 8-11, 14, 16-19, 21 and 23-24 remain cancelled.
Claims 2, 13 and 22 have been canceled.
Claims 1, 4-5, 7, 12, 15 and 20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
 The documents applied in the Office Action fail to teach or suggest “the transfer shortcut key value represents … a type of a to-be-transferred network resource,” “parsing, by the server, the transfer shortcut key value into the network resource transferring instruction and the type of the to-be-transferred network resource,” “determining, by the server, one of the accounts of the first user according to the type of to-be-transferred network resource,” and “transferring, by the server, the network resource in the amount from the determine account of the first user to an account of the second user”. See Remarks pages 14-15.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above as recited, under broadest reasonable interpretation, merely denote a server parsing a shortcut key value into a transaction of a type of the to-be-transferred resource, wherein an account of the user according to the resource is determined for transferring the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US-20160117651-A1) in view of Daniel (US-9460434-B1).
Regarding claim 1, Davis discloses:
A network resource processing method ([0012] methods that increase the ease and convenience of electronic payment transactions (i.e. network resource processing)), comprising: 
setting, by a server, a plurality of accounts respectively corresponding to different types of network resources of a first user ([0118-0119] user can create an account(s) (i.e. deposit account or other bank accounts, gift card accounts, store credit accounts, etc.) with the network application 204 (see FIG. 2 item 108 server device(s) comprising network application 204) that can then save (i.e. setting) that payment information in the user profile database 240, such as storing a payment card number, e.g. credit, debit (i.e. wherein credit and debit are different types of network resources, etc.), adding methods of payment, e.g. submit card and/or account numbers, etc. [0063] one or more accounts of the sender user (i.e. plurality) [0114] cash accounts, gift card accounts, cash card accounts, or similar types of user accounts), 
receiving, by the server in an instant messaging account of the first user ([0070] client applications 202 and the network application 204 can work together to allow the users to send payments, receive payments, and exchange messages (i.e. receiving/sending messages to and from the client and network applications) [0074] communication application 202 (i.e. messaging application) [0091] payment message generator 216 (see FIG. 2 item 104 client device(s) comprising client app 202 comprising payment message generator 216) can create a data package that includes one or more sender identifiers (i.e. instant messaging account of a first user)), network resource transferring information in an instant message with a second user ([0094] message analyzer 212 (see FIG. 2 item 104 client device(s) comprising client app 202 comprising message analyzer 212) can analyze messages sent from and received by the client application 202 (see FIG. 2, e.g. client device 104a and 104b, a first and second user) for potential payment events (i.e. network resource transferring information), e.g. to identify certain phrases or character strings from electronic messages in a conversation between two or more users, such as to infer payment events (i.e. network resource transferring information)), wherein the network resource transferring information includes a transfer shortcut key value and a transfer value that specifies an amount of the network resource to be transferred to the second user ([0216] [FIG. 6A] predetermined character string “$$” (i.e. transfer shortcut key value) and 25 (i.e. transfer value that specifies an amount of the network resource to be transferred); e.g. “$$25” means that the sender wants to pay the recipient $25), wherein the transfer shortcut key value represents a network resource transferring instruction and a type of a to-be-transferred network resource ([0216] [FIG. 6A] predetermined character string “$$” (i.e. transfer shortcut key value) and 25 (i.e. transfer value that specifies an amount of the network resource to be transferred); e.g. “$$25” means that the sender wants to pay the recipient $25, predetermined character string indicating a payment event (i.e. network resource transferring instruction) [0114] payment manager 236 can coordinate a transaction with respect to one or more system user accounts, wherein the network application 204 supports user cash accounts, gift card accounts, etc. and the sender can specify the sender’s user cash account as the method of payment (i.e. type of the to-be-transferred network resource), wherein the transaction denotes cash from a cash account as the type of to-be-transferred network resource), and wherein the type of the to-be-transferred network resource indicates a monetary resource ([0118-0119] user can create an account(s) (i.e. deposit account or other bank accounts, gift card accounts, store credit accounts, etc.) with the network application 204 (see FIG. 2 item 108 server device(s) comprising network application 204) that can then save (i.e. setting) that payment information in the user profile database 240, such as storing a payment card number, e.g. credit, debit (i.e. wherein credit and debit are different types of network resources, etc.), adding methods of payment, e.g. submit card and/or account numbers, etc. [0063] one or more accounts of the sender user (i.e. plurality) [0114] cash accounts, gift card accounts, cash card accounts, or similar types of user accounts (i.e. monetary resources)) or a non-monetary resource, wherein the server stores a mapping relationship of the instant messaging account of the first user and the plurality of accounts of the first user ([0093] payment message generator 216 can access and provide a token within a payment message, e.g. referencing a payment credential stored by the network application and the token verifies the sender and/or sender client device as authorized to make the payment using a payment credential stored by the network application 204, wherein verifying the sender with the payment credential stored by the network application requires a mapping relationship of the sender with the sender’s credential stored by the network application [0102-0103] network application 204 may be any number of application types that utilizes user accounts and may store node information comprising nodes for users, concepts, transactions, and items, as well as relationships between nodes and/or actions occurring within the social-networking system [0119] user profile database 240 (see FIG. 2, e.g. server device(s) 108 comprising network application 204 comprising user profile database 240) stores payment information associated with a node of the node storage that represents the user (i.e. mapping relationship)): 
parsing, by the server, the transfer shortcut key value into the network resource transferring instruction and the type of the to-be-transferred network resource ([0221] in response to the payment message (i.e. network resource transferring instruction), the network application 204 can process the payment and the message, e.g. transfer of funds to the recipient [0049] “payment message” refers to a message that indicates payment information that allows the system to initiate a payment transaction, e.g. payment amount, sender, recipient, payment method, user provided text, etc. (i.e. network resource transferring instruction) [0053] account or payment credential, e.g. a user’s bank account, credit card account, messaging account, gift card or any other account from which money can be deducted or to which money can be deposited [0114] payment manager 236 can coordinate a transaction with respect to one or more system user accounts, wherein the network application 204 supports user cash accounts, gift card accounts, etc. and the sender can specify the sender’s user cash account as the method of payment (i.e. type of the to-be-transferred network resource)); 
obtaining, by the server, the plurality of accounts of the first user according to the SMRH:4841-0253-1772.1-2-Application No.: 15/635,642Attorney Docket No.: 50GL-253662mapping relationship ([0117] user (sender) may have accounts with the network application and thus already be registered users, [0118] in setting up or augmenting the account, a user can submit one or more payment credentials, such as a credit card, a debit card, a deposit account or other bank accounts, gift card accounts, store credit accounts, etc. [0119] store in relation to the user one or more of a credit card, debit card, etc. [0063] coordinate a transaction between one or more accounts of the sender user, and maintain one or more user accounts [0093] payment message generator 216 can access and provide a token within a payment message, e.g. referencing a payment credential stored by the network application and the token verifies the sender and/or sender client device as authorized to make the payment using a payment credential stored by the network application 204, wherein verifying the sender with the payment credential stored by the network application requires a mapping relationship of the sender with the sender’s credential stored by the network application [0102-0103] network application 204 may be any number of application types that utilizes user accounts and may store node information comprising nodes for users, concepts, transactions, and items, as well as relationships between nodes and/or actions occurring within the social-networking system [0119] user profile database 240 (see FIG. 2, e.g. server device(s) 108 comprising network application 204 comprising user profile database 240) stores payment information associated with a node of the node storage that represents the user (i.e. mapping relationship)); 
determining, by the server, one of the accounts of the first user according to the type of to-be-transferred network resource ([0221] in response to the payment message (i.e. network resource transferring instruction), the network application 204 can process the payment and the message, e.g. transfer funds to the recipient [0049] “payment message” refers to a message that indicates payment information that allows the system to initiate a payment transaction, e.g. payment amount, sender, recipient, payment method, user provided text, etc., wherein for transferring of funds in response to the payment message requires determining the payment method (i.e. from which account) as indicated in the payment message, [0050] “payment transaction refers to any type of electronic transaction exchanging currency or credits between two or more entities” [0114] payment manager 236 can coordinate a transaction with respect to one or more system user accounts, wherein the network application 204 supports user cash accounts, gift card accounts, etc. and the sender can specify the sender’s user cash account as the method of payment (i.e. according to the type of the to-be-transferred network resource)); and
([0063] coordinate a transaction between one or more accounts of the sender user, and maintain one or more user accounts [0070] client applications 202 and the network application 204 can work together to allow the users to send payments, receive payments, and exchange messages (i.e. receiving/sending messages to and from the client and network applications) [0114] sender can specify the sender’s user cash account as the method of payment, and likewise, the recipient can set the recipient’s user cash account as the registered deposit account [0221] in response to the payment message (i.e. network resource transferring instruction), the network application 204 can process the payment and the message, e.g. transfer funds to the recipient).
Davis does not explicitly disclose:
wherein the type of the to-be-transferred network resource indicates a non-monetary resource,
However, Daniel discloses:
wherein the type of the to-be-transferred network resource indicates a non-monetary resource ([col. 5, ls. 1-67] user of mobile device 112a registering his/her device with system to be able to transfer minutes (i.e. non-monetary resource) or currency [col. 4, ls. 5-61] transfer minutes, currency and/or mobile currency),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Davis in view of Daniel to have transferred non-monetary resources. One of ordinary skill in the art would have been motivated to do so to have an easy, expedient way of transferring mobile currency or minutes between two current account holders (Daniel, [col. 1, ls. 31-38] [col. 4, ls. 5-61] [col. 5, ls. 1-67]).
Regarding claim 4, Davis-Daniel disclose:
The method according to claim 1, set forth above, 

wherein the transfer shortcut key value comprises at least one of an emoticon, a character, or voice information ([0042] [0216] “$”, wherein $ is a character).
Regarding claims 5, 12 and 20, they do not further define nor teach over the limitations of claim 1, therefore, claims 5, 12 and 20 are rejected for at least the same reasons set forth above as in claim 1, 
Regarding claims 7 and 15, they do not further define nor teach over the limitations of claim 4, therefore, claims 7 and 15 are rejected for at least the same reasons set forth above as in claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grassadonia et al. (US-20160125370-A1) MONEY TRANSFER BY USER OF A SYNTAX;
Curtis et al. (US-8984080-B1) FACILITATING USER CONFIGURED ASSISTANCE REQUESTS THROUGH A CHAT IN A VIRTUAL SPACE;
Baldwin et al. (US-20070208816-A1) SYSTEM AND METHOD FOR ELECTRONICALLY FACILITATING, RECORDING, AND TRACKING TRANSACTIONS;
Himmel et al. (US-20030045267-A1) CALLER-INITIATED TRANSFER OF SERVICES BETWEEN TELEPHONES;
Johnson et al. (US-20070270124-A1) SYSTEMS AND METHODS FOR ADDING CREDIT TO A WIRELESS TELECOMMUNICATIONS ACCOUNT;
Sommer (US-20040030636-A1) METHOD OF EXCHANGING ARTICLES OF COMMERCE;
Spier (US-20140122324-A1) SYSTEM AND METHOD FOR ONLINE GIFT AND DONATION EXCHANGE;
RICHARDSON DAVID E JR (WO-0184906-A2) ADVANCED ASSET MANAGEMENT SYSTEMS;
Mehew et al. (US-20120084203) SYSTEM AND METHOD FOR SECURE TRANSACTIONS USING DEVICE-RELATED FINGERPRINTS;
James (US-20100017413-A1) SYSTEMS AND METHODS FOR TRANSFERRING VALUE;
Sharp (US-20160012465-A1) SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF;
Goodman et al. (US-20070271340-A1) CONTEXT ENHANCED MESSAGING AND COLLABORATION SYSTEM;
Katzin et al. (US-20120158589-A1) SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS, AND SYSTEMS; 
Gandhi (US-20140052633-A1) PAYMENT IN A CHAT SESSION; 
Ruhrig (US-20140279543-A1) CLOSED-LOOP MOBILE MONEY TRANSACTION SYSTEM; 
McElmurry, IV et al. (US-20160171481-A1) SENDING AND RECEIVING PAYMENTS USING A MESSAGE SYSTEM; 
McElmurry et al. (US-10127544-B2) SENDING AND RECEIVING PAYMENTS USING A MESSAGE SYSTEM; 
Davis et al. (US-9342831-B1) FACILITATING SAME DAY PAYMENT TRANSACTIONS; 
Davis et al. (US-20160180325-A1) FACILITATING SENDING AND RECEIVING OF PEER-TO-BUSINESS PAYMENTS; 
Davis et al. (US-10062072-B2) FACILITATING SENDING AND RECEIVING OF PEER-TO-BUSINESS PAYMENTS; 
Davis et al. (US-20180365680-A1) FACILITATING SENDING AND RECEIVING OF PEER-TO-BUSINESS PAYMENTS; 
Grassadonia et al. (US-20160125368-A1) MONEY TRANSFER IN A FORUM USING A PAYMENT PROXY; 
Grassadonia et al. (US-20160125369-A1) MONEY TRANSFER BY USE OF A PAYMENT PROXY; 
Wilson (GB-2452700-A) Initiating a payment service by including a scan tag in a short message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453